Citation Nr: 0832628	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  08-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for multiple chemical 
sensitivity syndrome, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to multiple chemical sensitivity 
syndrome.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDINGS OF FACT

1.  The evidence of record demonstrates that multiple 
chemical sensitivity syndrome (MCSS) is not related to the 
veteran's active service, to include herbicide exposure.

2.  The evidence of record demonstrates that tinnitus is not 
related to the veteran's active service and is not 
proximately due to or the result of a service-connected 
disability.

CONCLUSIONS OF LAW

1.  MCSS was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, to 
include as due to inservice exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Tinnitus was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310. (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in October 2006, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio at 187; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that a medical examination is not required as 
there is no evidence of record indicating MCSS or tinnitus 
are related to his active service.  38 C.F.R. § 3.159(c)(4).  
The veteran submitted two pieces of evidence directly to the 
Board that were not apart of the record at the time of RO 
adjudication.  See 38 C.F.R. § 20.1304 (2007).  Records from 
the Upper Mississippi Mental Health Clinic were received in 
May 2008 and were accompanied by a waiver of jurisdiction.  A 
June 2008 statement in support of his case and a document 
concerning VA benefits were not accompanied by a waiver of 
jurisdiction, but the evidence is not pertinent to the claims 
herein, and the Board finds that remanding the case to 
address this evidence is not warranted.  Id.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  Moreover, according to a 
March 2003 fact sheet distributed by the Veterans Benefits 
Administration, which was posted in September 2003, the 
Department of Defense (DOD) has confirmed that Agent Orange 
was used along the Korean demilitarized zone (DMZ) from April 
1968 through July 1969 to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.

The Board finds that presumptive service connection is not 
warranted in this case.  The veteran's DD-214 noted that he 
did not serve in the Republic of Vietnam at any point during 
his active duty service.  Moreover, the veteran did not serve 
in Korea during the applicable presumptive period.  Even if 
the veteran was exposed to an herbicide agent during service, 
only the following diseases shall be presumptively service-
connected:  chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e).  MCSS is not a condition 
subject to presumptive service connection.  Thus, the Board 
finds that service connection for MCSS on a presumptive basis 
is denied as a matter of law.  Despite this finding, however, 
when a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In support of his claim to service connection on a direct 
basis, the veteran submitted post-service private medical 
records.  Among these records was a North Country emergency 
room treatment report, dated in May 2003.  The veteran 
presented with complaints of having a reaction to chemicals 
at work.  His symptoms included burning eyes, shaking, and 
nausea.  The treating doctor, R.L. Olsen, M.D., assessed the 
veteran as having anxiety and subjective symptoms of 
questionable occupational exposure.  The report did not 
contain a diagnosis of MCSS. 

The veteran submitted another North Country emergency room 
treatment report, dated in March 2005, stemming from exposure 
to a chemical scent.  After exposure, the veteran complained 
of flushing in his face, feeling like he is having a 
reaction, increased anger, and heart palpitations.  The 
assessment at the time was "chemical sensitivity with a 
reaction to [a] fragrance."  However, no diagnosis was made 
and no analysis as to the etiology of this reaction was 
undertaken.  

The veteran also submitted private medical treatment reports 
from MeritCare Hospital, dated in May 2003.  The records 
indicated that the veteran was treated for burning in his 
eyes and nose, headache, stuffiness, and some mild 
disorientation due to exposure to a cleaning product.  While 
the report noted that the veteran had demonstrated 
intolerance to certain fragrances and chlorine-containing 
compounds in the past, the treating doctor, B. Wilson, M.D., 
neither opined about the etiology of the veteran's condition 
nor diagnosed the veteran as having MCSS.  It was concluded 
that the veteran was exposed to an airborne allergen of 
unknown source.

The veteran also submitted a letter from W.C. Benson, M.D., 
dated in May 2006.  In this letter, Dr. Benson noted that the 
veteran has had multiple chemical sensitivities for the last 
20 twenty years.  Dr. Benson goes on to state that, "I am 
not sure of the documentation [the veteran] has had in terms 
of allergy visits, etc., but he has certainly had a number of 
self-reported episodes in which he has significant reactions 
to these perfumes and chemicals."  This letter, however, 
does not provide the veteran with a formal diagnosis of MCSS 
and does not relate the veteran's symptoms to his active 
military service.  Moreover, Dr. Benson mentioned that the 
veteran had been experiencing symptoms for 20 years prior to 
the date of his letter.  Thus, Dr. Benson determined that the 
veteran's symptoms began sometime in 1986, over 14 years 
after the veteran was discharged from active service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).


After a longitudinal review of the remainder of the evidence 
submitted by the veteran, including records from the Upper 
Mississippi Mental Health Center and the internet articles, 
the Board finds that the record is devoid of a current 
diagnosis of MCSS.  The veteran's service medical records are 
similarly devoid of any complaint of or treatment for MCSS or 
MCSS-like symptoms.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet. App. at 346.  Thus, the Board finds that 
service connection for MCSS is not warranted.  

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (a).  

In support of his claim for tinnitus, the veteran testified 
at an informal conference, held in June 2007.  In the 
resulting report, it was noted that the veteran first noticed 
symptoms of tinnitus 15 years ago and that he believed these 
symptoms could be related to his military service.  During 
his active service, the veteran served as a medic, which, he 
claimed, exposed him to acoustic trauma from helicopters when 
transporting wounded soldiers.  He also claimed to have 
participated in firing a 50 caliber machine gun on one 
occasion and claimed to have participated in other live fire 
exercises, though he did not fire a gun on those occasions.  
This report represents the only evidence of record regarding 
the veteran's claim for tinnitus.

The Board finds that the evidence of record does not support 
direct or secondary service connection for tinnitus.  The 
veteran has reported ringing in his ears; however, as noted 
above, the veteran reported that the ringing in his ears 
began 15 years prior to the date of the informal conference.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the 
veteran marked 1992 as the beginning of this ringing, some 21 
years after being discharged from active service.  See Mense, 
1 Vet. App. at 356.  Moreover, the service medical records 
are devoid of any complaints of or treatment for ringing of 
the ears or a diagnosis of tinnitus.  Hickson 12 Vet. App. at 
253.  Also absent from the record is any documentation with 
respect to complaints of or treatment for ringing of the ears 
after the symptom arose in 1992.  Moreover, the veteran's 
opinion that his ringing of the ears might be related to his 
military service represents the only opinion of record.  This 
opinion is afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, the Board finds that service 
connection for tinnitus on a direct basis is denied.  38 
C.F.R. § 3.303.  Service connection on a secondary basis, as 
due to a service-connected disorder, is also not warranted as 
service connection is not in effect for any disorder, to 
include MCSS.  38 C.F.R. § 3.310.

In sum, the evidence does not establish that MCSS or tinnitus 
is related to the veteran's military service.  As the 
preponderance of the evidence is against the claims for 
service connection for MCSS and tinnitus, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for MCSS, to include as due to herbicide 
exposure, is denied.

Service connection for tinnitus, to include as secondary to a 
service-connected disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


